 Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 1 of 17 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


KARL ANTHONY FRANCIS,


                                         Plaintiff,
                                                              Civil Action No.: 1:19-cv-1185
vs.                                                       I
TRANSUNION RENTAL SCREENING                                   JURY TRIAL DEMANDED
SOLUTIONS, LLC,


                                       Defendant.

                                                COMPLAINT

        Plaintiff Karl Anthony Francis (“Plaintiff”), by and through his attorneys, brings the

following Complaint on behalf of himself and the classes set forth below and states as follows:

                                          INTRODUCTION


        1.      This is a class action for damages, costs and attorneys’ fees brought against

TransUnion Rental Screening Solutions, LLC (“Defendant” or “TURSS”) pursuant to the Fair

Credit Reporting Act, 15 U.S.C. §§ 1681, et seq. (“FCRA”).

        2.      Defendant is a consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis. It sells consumer reports generated from its database and

furnishes these consumer reports to landlords who use the reports to make decisions regarding

whether to rent to certain consumers.

        3.      Defendant falsely reported to Plaintiff’s potential landlord that Plaintiff is a serial

criminal. Plaintiff is not a serial criminal.




                                                      1
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 2 of 17 PageID# 2



       4.       Defendant’s inaccurate reporting cost Plaintiff his ability to rent the property of his

choice, causing him physical injury as a result of emotional distress, embarrassment,

inconvenience, anxiety, fear of homelessness, and financial loss.

       5.       Defendant’s inaccurate report could have been easily remedied had Defendant

consulted the current public record prior to issuing Plaintiff’s report to his prospective landlord.

       6.       Defendant does not employ reasonable procedures to ensure the maximum possible

accuracy of the information it reports regarding consumers. Defendant’s failure to employ

reasonable procedures resulted in Plaintiff’s report being inaccurate.

       7.       As a result of Defendant’s conduct, Plaintiff, on behalf of himself and a class of

similarly situated individuals, brings a claim for failure to use reasonable procedures to ensure

maximum possible accuracy based on § 1681e(b) of the FCRA.

                                              THE PARTIES


       8.       Plaintiff Karl Anthony Francis is a natural person who resides in Arlington,

Virginia, and who is a “consumer” protected by the FCRA.

       9.       Defendant TransUnion Rental Screening Solutions, LLC (“TURSS”) is a Delaware

corporation doing business throughout the United States, including in the State of Virginia, and

has a principal place of business located at 5889 South Greenwood Plaza Boulevard, Suite 201,

Greenwood Village, CO 80111. TURSS is a wholly-owned subsidiary of TransUnion, LLC, which

is wholly owned by TransUnion Intermediate Holdings, Inc.

       10.      Among other things, Defendant sells consumer reports, often called background

checks and credit reports, to landlords for their use in deciding whether to rent to a prospective

tenant. These reports are sold to landlords in connection with a business transaction initiated by

the consumer.

                                                  2
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 3 of 17 PageID# 3



        11.     Defendant is a consumer reporting agency as defined at 15 U.S.C. § 1681a(f)

because for monetary fees, it regularly engages in whole or in part in the practice of assembling

and/or evaluating consumer credit information or other information on consumers for the purpose

of furnishing consumer reports for tenant screening purposes to third parties, and uses interstate

commerce, including the Internet, for the purpose of preparing and furnishing such consumer

reports.

                                  JURISDICTION AND VENUE


        12.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1681p, which allows claims under the FCRA to be brought in any appropriate court

of competent jurisdiction.

        13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this District.

                    THE FCRA’S PROTECTIONS FOR HOUSING APPLICANTS


        14.     Despite its name, the Fair Credit Reporting Act covers more than just credit

reporting. It regulates all consumer reports such as the tenant screening report prepared in

Plaintiff’s name.

        15.     In the parlance of the FCRA, background checks, including tenant screening

reports, are “consumer reports,” and providers of background checks like TURSS are “consumer

reporting agencies.” 15 U.S.C. §§ 1681a(d), (f).

        16.     The FCRA provides a number of protections for housing applicants who are subject

to background checks.




                                                   3
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 4 of 17 PageID# 4



       17.     The FCRA imposes duties on consumer reporting agencies to ensure that consumer

reports are accurate and that “consumer reporting agencies exercise their grave responsibilities

with fairness, impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C. § 1681.

       18.     Under 15 U.S.C. § 1681e(b), consumer reporting agencies are required “to follow

reasonable procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.”

                                                 FACTS
                          Defendant’s Inaccurate Tenant Screening Report


       19.     In early February 2019, Plaintiff and his wife, Elisabeth Farny (“Ms. Farny”),

sought to rent an apartment in Alexandria, Virginia.

       20.     In looking for a rental property, Plaintiff and Ms. Farny found only one that met

their needs, an apartment unit at the Reserve at Potomac Yard Apartments (“Potomac Yard”) in

Alexandria, Virginia.

       21.     Plaintiff and Ms. Farny had a preference for renting at Potomac Yard because it

was in a convenient location. In early February 2019, Ms. Farny had accepted a promising new

job offer in Alexandria and had to relocate from Washington, D.C., while Plaintiff had accepted a

promising job offer in Maryland and had to relocate from Pennsylvania. Potomac Yard was

centrally located and was only a five minute walk from Ms. Farny’s new place of employment and

a 20 minute drive from Plaintiff’s new place of employment. And it was an affordable and

attractive option given the quality of units and numerous amenities.

       22.     Potomac Yard was managed by Equity Residential Management, L.L.C. (“Equity

Management”).




                                                 4
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 5 of 17 PageID# 5



         23.   During the week of February 11, 2019, Plaintiff and Ms. Farny contacted Potomac

Yard by telephone and spoke with Equity Management’s Leasing Manager, Laura Falletta (“Ms.

Falletta”), expressing their interest to rent an apartment unit for approximately $1,600.00 per

month.

         24.   Sometime during the week of February 11, 2019, Plaintiff and Ms. Farny met with

Ms. Falletta at Potomac Yard and were given a tour of the complex and available apartment units.

After completing the tour, Ms. Falletta instructed Plaintiff and Ms. Farny to complete a joint rental

application online and submit payment, which would cover multiples fees.

         25.   Later that same day, Plaintiff and Ms. Farny completed the joint rental application

on a computer in Potomac Yard’s lobby and submitted it, along with their debit card information

for payment of multiple fees, including an apartment unit holding fee, two months’ rent, and a

security deposit, totaling approximately $3,500.00.

         26.   Shortly thereafter, Ms. Falletta presented Plaintiff and Ms. Farny with a copy of the

lease, which they both signed, and informed them that they could move into their apartment unit

on February 16, 2019.

         27.   Immediately thereafter, in preparation for their fast-approaching move-in date,

Plaintiff and Ms. Farny ordered furniture for their apartment, including, but not limited to, a bed

frame, mattress, dining room table, and chairs. They also set up payment for water, electricity,

internet, and cable television service.

         28.   Potomac Yard contracted with TURSS to provide tenant screening reports, which

are consumer reports also known as background checks, on prospective tenants used to determine

whether a prospective tenant was eligible to rent an apartment unit.




                                                 5
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 6 of 17 PageID# 6



          29.    On or about February 14, 2019, Potomac Yard obtained a consumer report

regarding Plaintiff from TURSS, which it calls a “Resident Screening Report” (“the Report”),

which included a compilation of Plaintiff’s credit report, a criminal record report, and eviction

report.

          30.    The Report is a consumer report regulated by the FCRA.

          31.    The “Criminal Report” section of the Report included false information about three

separate criminal cases, including multiple charges, none of which pertain to Plaintiff Karl Francis.

          32.    The report included the following information about the first criminal case that was

misattributed to Plaintiff:

          Dataset: NJ Superior Court
          DOB: N/A
          Age: N/A
          SSN: N/A
          Residence: N/A
          Aliases: no aliases found
          Sex: U
          Person Physical Features: No Physical Features listed
          Activity Type: CRIMINAL/TRAFFIC
          Court Record Id: 15005435
          Jurisdiction Description: ESSEX

                 Charge Sequence Id: 1
                           Charge Description: TERRORISTIC                 THREATS-THREATEN
                           IMMINENT DEATH-PURP FEAR
                           Charge Disposition Date: 2016-08-23
                           Plea Negotiated Indicator: false
                           Plea Description: DISMISS PLEA BARG
                           Plea Guilty Indicator: false
                           Plea No Contest Indicator: false


                 Charge Sequence Id: 2
                           Charge Description: POSS OF WAEPON FOR UNLAWFUL
                           PURPOSE-OTHER WEAPON
                           Charge Disposition Date: 2016-08-23
                           Plea Negotiated Indicator: false
                           Plea Description: GUILTY PLEA AS CHARG

                                                  6
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 7 of 17 PageID# 7



                           Please Guilty Indicator: true
                           Please No Contest Indicator: false

               Charge Sequence Id: 3
                         Charge Description: UNLAWFUL POSS WEAP - OTHER WEAPONS
                         Charge Disposition Date: 2016-08-23
                         Plea Negotiated Indicator: false
                         Plea Description: DISMISS PLEA BARG
                         Plea Guilty Indicator: false
                         Plea No Contest Indicator: false

               Appealed From Lower Court: false


       33.     The report included the following information about the second criminal case that

was misattributed to Plaintiff:

               Dataset: NJ Superior Court
               Dataset: NJ Superior Court
               DOB: N/A
               Age: N/A
               SSN: N/A
               Residence: N/A
               Aliases: no aliases found
               Sex: U
               Person Physical Features: No Physical Features listed
               Activity Type: CRIMINAL/TRAFFIC
               Court Record Id: 15001885
               Jurisdiction Description: ESSEX

               Charge Sequence Id: 1
                                Charge Description: CREDIT CARD CRIMES-POSSESS
                                MATERIAL ETC USE IN SCANNER
                                Charge Disposition Date: 2016-08-23
                                Plea Negotiated Indicator: false
                                Plea Description: DISMISS PLEA BARG
                                Plea Guilty Indicator: false
                                Plea No Contest Indicator: false

               Charge Sequence Id: 2
                                Charge Description: OBTAIN/POSSESS A SYNTHETIC
                                CANNABINOID
                                Charge Disposition Date: 2016-08-23
                                Plea Negotiated Indicator: false
                                Plea Description: GUILTY PLEA AS CHARG

                                                7
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 8 of 17 PageID# 8



                                  Plea Guilty Indicator: true
                                  Plea No Contest Indicator: false

                Charge Sequence Id: 3
                                 Charge Description: RECEIVING STOLEN PROP-KNOW
                                 PROP STOLEN-VAL 500-74999 ETC
                                 Charge Disposition Date: 2016-08-23
                                 Plea Negotiated Indicator: false
                                 Plea Description: DISMISS PLEA BARG
                                 Plea Guilty Indicator: false
                                 Plea No Contest Indicator: false

                        Appealed from Lower Court: false

        34.     The report included the following information about a third criminal case that was

misattributed to Plaintiff:

        Dataset: NJ Superior Court
        Dataset: NJ Superior Court
               DOB: N/A
               Age: N/A
               SSN: N/A
               Residence: N/A
               Aliases: no aliases found
               Sex: U
               Person Physical Features: No Physical Features listed
               Activity Type: CRIMINAL/TRAFFIC
               Court Record Id: 14004387
               Jurisdiction Description: ESSEX

                Charge Sequence Id: 1
                             Charge Description: TERRORISTIC THREATS-THREATEN
                             IMMENT DEATH-PURP FEAR
                             Charge Disposition Date: 2016-11-01

                              Appealed from lower court: false


        35.     TURSS’s reporting was false. The aforementioned criminal charges and guilty

dispositions from Essex County should not have been included in Plaintiff’s Report.

        36.     Plaintiff has never been charged with or convicted of any of the aforementioned

criminal offenses.

                                                 8
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 9 of 17 PageID# 9



        37.     Any member of the public who took a five minute cursory review of Plaintiff’s

public record could confirm the flaw in the TURSS report about Plaintiff because contrary to

Defendant’s representation in its reports that the original public records did not contain a date of

birth, in fact, all of the original public records do contain a date of birth. Specifically, the original

public records contain a date of birth which has a different month, day and year from Plaintiff’s

date of birth. The year of birth on the original public records is 1990. Plaintiff was born 28 years

earlier, in 1962.

        38.     It is indisputable that prior to supplying the report about Plaintiff to Potomac Yard,

TURSS failed to consult current public records in Essex County, New Jersey, which indicate that

the aforementioned criminal charges and guilty dispositions belong to Plaintiff’s son, named Karl

Anthony Francis (“Convicted Misdemeanant Karl Francis”). Had TURSS actually consulted or

obtained the underlying court records, it would have seen an obvious discrepancy between

Convicted Misdemeanant Karl Francis and Plaintiff.

        39.     On February 15, 2019, Ms. Farny received a telephone call from Ms. Falletta

informing her that Potomac Yard received Plaintiff’s background check and that there was an issue

with his criminal history. Ms. Farny immediately asked what the issue was and Ms. Falletta

informed her that Plaintiff’s background check indicated that he had a significant criminal record.

Ms. Farny told Ms. Falletta that Plaintiff did not have a significant criminal record and that there

must have been a mistake. Ms. Falletta stated that she would investigate the background check

issue further and get back to Ms. Farny the following day with more information. However, Ms.

Falletta informed Ms. Farny that she and Plaintiff would no longer be allowed to move into their

unit at Potomac Yard on February 16, 2019, as previously agreed.




                                                   9
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 10 of 17 PageID# 10



          40.   Upon speaking with Ms. Farny about her call with Ms. Falletta, Plaintiff was

humiliated that his potential landlord now thought he was a serial criminal, especially considering

that he had truthfully stated in the joint rental application that he was not.

          41.   Later that same day, Ms. Farny received email correspondence from Ms. Falletta,

on behalf of Equity Residential, stating that she and Plaintiff’s joint rental application had been

denied.

          42.   On February 16, 2019, Ms. Farny received a follow-up telephone call from Ms.

Falletta. Plaintiff got on the phone, stated that they were being denied an apartment based upon

false criminal record information belonging to his son who was born 28 years after him, and

demanded contact information for the company who prepared his background check. Ms. Falletta

stated that she was bound by the information contained within TURSS’s report and that he needed

to contact TURSS if he wanted to discuss the information in his report. She then provided Plaintiff

with TURSS’s telephone number.

          43.   On February 18, 2019, having still not seen a copy of the Report, Plaintiff placed a

telephone call to TURSS and spoke with a male representative. After providing his identification

information, Plaintiff informed the representative that he had recently applied for housing at

Potomac Yard and it had been brought to his attention that TURSS completed a background check

in his name that contained inaccurate criminal record information. Plaintiff informed the

representative that he was calling to dispute the inaccurate criminal record information contained

within his background check and requested that TURSS reinvestigate and provide him with an

updated copy of his report.

          44.   On February 20, 2019, with the assistance of counsel, Plaintiff sent a 15 U.S.C.

§ 1681g file request to TURSS.



                                                  10
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 11 of 17 PageID# 11



       45.     On February 21, 2019, Plaintiff received email correspondence from TURSS,

which read:

       We received you request for investigation regarding your potential criminal history
       on 02/16/2019. After further investigation, our findings show the records in our
       database under 15005435, 15001885 and 14004387 have been confirmed as
       inaccurate or incomplete public record information based on the following
       additional record details obtained from the New Jersey, Essex County Superior
       Court – Criminal website.

       On 02/19/2019 we confirmed the records 15005435, 15001885 and 14004387 do
       not match your personal identifying information.

       Based on the additional record details obtained from the New Jersey, Essex County
       Superior Court – Criminal website our office has suppressed this data from your
       consumer file as a preventative measure and the data will not show on a future
       criminal background screening from TransUnion Rental Screening Solutions. A
       copy of the updated report has been enclosed.

(emphasis added).

       46.     On February 28, 2019, TURSS responded to Plaintiff’s 15 U.S.C. § 1681g file

request and enclosed two documents: 1) the aforementioned copy of Plaintiff’s Report, created on

February 14, 2019, which falsely reported Plaintiff as a convicted criminal, and 2) an Application

Summary, created on February 28, 2019, which indicated that no criminal records were found in

his name.

       47.     After Potomac Yard denied Plaintiff’s joint rental application, he suffered the

following economic damages: 1) his $200 security deposit was never refunded; 2) his water and

electricity, internet, and cable television fees for the month of February 2019 were never refunded;

and 3) he had to pay a fee to return all of the apartment furniture he ordered from Amazon.

       48.     As a result of the erroneous information contained within TURSS’s Report,

Plaintiff and Ms. Farny had to continue living in her apartment in Washington, D.C., forcing her

to spend a significant amount of additional time each morning commuting to her new job in



                                                11
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 12 of 17 PageID# 12



Alexandria, Virginia via public transit. Plaintiff and Ms. Farny also spent another month searching

for places to rent before they found an apartment in Arlington, Virginia in March 2019.

       49.     But for TURSS’s false Report, Plaintiff’s joint rental application would have been

accepted by Potomac Yard and he and Ms. Farny would have been allowed to move into the unit

they desired to rent on February 16, 2019, as originally scheduled.

       50.     TURSS has been sued many times for its failure to use reasonable procedures to

assure that the rental-purposed consumer reports it sells are maximally accurate. TURSS knows

that its process for obtaining and accurately reporting, updating, and investigating criminal public

records is so shoddy that it leads to material inaccuracies. TURSS’s parent company, TransUnion,

has been admonished by at least one federal court that it doesn’t comply with the FCRA.

       51.     Among many other cases, for instance, a jury recently returned a verdict in favor of

plaintiffs against TransUnion for its failure to use reasonable procedures to assure maximum

possible accuracy in erroneously reporting that the plaintiffs in that case were terrorists, money

launderers, and narcotics traffickers on the Office of Foreign Asset Control’s “blocked persons”

list. Ramirez v. TransUnion, LLC, No. 3:13CV632 (N.D. Cal.).

       52.      The injuries suffered by Plaintiff as a direct result of TURSS’s erroneous reporting

are the type of injuries that the FCRA was enacted to address. At common law, TURSS’s conduct

would have given rise to causes of action based on defamation and invasion of privacy.

       53.     As a direct result of TURSS’s conduct, Plaintiff has suffered these injuries resulting

in damages, including the inability to rent the unit he desired, the expenditure of time and money

looking for another unit and trying to correct TURSS’s erroneous Report; damage to his reputation;

physical injury as a result of emotional distress; damage to his relationship with his wife; loss of




                                                12
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 13 of 17 PageID# 13



sleep; loss of capacity for enjoyment of life; and emotional distress, including mental anguish,

frustration, humiliation, and embarrassment; and other losses that are continuing in nature.

                              CLASS ACTION ALLEGATIONS

       54.     Plaintiff brings Count I as a class action pursuant to Fed. R. Civ. P. 23 on behalf of

the Inaccurate Matching Class, defined as:

       All individuals on whom Defendant prepared erroneous consumer reports including
       criminal records, where the information was included on the report based on a name
       match, to the exclusion of a match based on date of birth. The class begins on the
       date two years prior to the filing of this Complaint and ends on the date the class
       list is prepared.

       55.     Plaintiff also brings Count I as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of the Verified Disputes Class, defined as

       All individuals on whom Defendant prepared erroneous consumer reports including
       criminal records, where the information that was included on the report was
       subsequently removed based a dispute made by the consumer. The class begins on
       the date two years prior to the filing of this Complaint and ends on the date the class
       list is prepared.

       56.     Class certification is appropriate under Fed. R. Civ. P. 23(a).

       57.     Numerosity: The classes are so numerous that joinder of all class members is

impracticable. Given the volume of Defendant’s business, there are hundreds or thousands of class

members.

       58.     Typicality: Plaintiff’s claims are typical of the members of the classes. It is typical

for Defendant to match consumers to criminal records using name to the exclusion of date of birth.

The FCRA violations suffered by Plaintiff are typical of those suffered by other class members,

and Defendant treated Plaintiff consistently with other class members in accordance with its

standard policies and practices.

       59.     Adequacy: Plaintiff will fairly and adequately protect the interests of the classes

                                                 13
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 14 of 17 PageID# 14



because he and his experienced counsel are free of any conflicts of interest and are prepared to

vigorously litigate this action on behalf of the classes.

       60.        Commonality: This case presents common questions of law and fact, including but

not limited to:

              a. Whether Defendant violated the FCRA by failing to follow reasonable

                    procedures to ensure maximum possible accuracy in reporting criminal

                    convictions based on a name-only match;

              b. Whether Defendant’s violations of the FCRA were willful; and

              c. The proper measure of damages.

       61.        Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because, inter alia,

questions of law and fact common to the classes predominate over any questions affecting only

individual members of the classes, and because a class action is superior to other available methods

for the fair and efficient adjudication of this litigation. Defendant’s conduct described in this

Complaint stems from common and uniform policies and practices, resulting in common violations

of the FCRA. Members of the classes do not have an interest in pursuing separate actions against

Defendant, as the amount of each class member’s individual claim is small compared to the

expense and burden of individual prosecution. Class certification also will obviate the need for

unduly duplicative litigation that might result in inconsistent judgments concerning Defendant’s

practices. Moreover, management of this action as a class action will not present any likely

difficulties. In the interests of justice and judicial efficiency, it would be desirable to concentrate

the litigation of all class members’ claims in a single forum.

       62.        In view of the complexities of the issues and the expenses of litigation, the separate

claims of individual class members are insufficient in amount to support separate actions.



                                                   14
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 15 of 17 PageID# 15



       63.      Yet, the amount which may be recovered by individual class members will be large

enough in relation to the expense and effort of administering the action to justify a class action.

The administration of this action can be handled by class counsel or a third-party administrator,

and the costs of administration will represent only a small fraction of the ultimate recovery to be

achieved.

       64.      Plaintiff intends to send notice to all members of the classes to the extent required

by Rule 23(c)(2). The names and addresses of the class members are available from Defendant’s

records.



                                         CLAIMS FOR RELIEF
                                               COUNT I
                                          15 U.S.C. § 1681e(b)
           Failure to Follow Reasonable Procedures to Assure Maximum Possible Accuracy
           (On Behalf of Plaintiff, the Inaccurate Matching Class and the Verified Disputes
                                                 Class)

       65.      Plaintiff relies on the factual allegations in this Complaint, which are the factual

bases of each cause of action herein.

       66.      Defendant violated 15 U.S.C. § 1681e(b) by preparing a consumer report relating

to Plaintiff without following reasonable procedures to assure maximum possible accuracy of the

information concerning Plaintiff.

       67.      Defendant willfully violated 15 U.S.C. § 1681e(b) in that its actions were in

reckless disregard of the requirements of this provision. Thus, Defendant is liable for punitive

damages pursuant to 15 U.S.C. § 1681n.

       68.      In the alternative, Defendant negligently violated 15 U.S.C. § 1681e(b), which

entitles Plaintiff to a recovery under 15 U.S.C. § 1681o.




                                                 15
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 16 of 17 PageID# 16



       69.    Pursuant to 15 U.S.C. § 1681o and § 1681n, Plaintiff is entitled to actual damages,

statutory damages, punitive damages, and reasonable attorneys’ fees and costs.

                                    PRAYER FOR RELIEF


       70.    WHEREFORE, Plaintiff prays for relief as follows:


      a. Determining that this action may proceed as a class action under Rule 23;

      b. Designating Plaintiff as the class representative for the classes;

      c. Designating Plaintiff’s counsel as counsel for the classes;

      d. Issuing proper notice to the classes at Defendant’s expense;

      e. Determining that Defendant negligently and/or willfully violated the FCRA;
      f. Awarding actual damages, statutory damages, and punitive damages as provided by the
          FCRA;
      g. Awarding reasonable attorneys’ fees and costs as provided by the FCRA; and
      h. Granting further relief, in law or equity, as this Court may deem appropriate and just.

                                DEMAND FOR JURY TRIAL


       71.    Plaintiff demands a trial by jury.


                                             By:____/s/ Casey S. Nash____________________
                                             Kristi C. Kelly, Esq., VSB #72791
                                             Andrew J. Guzzo, Esq., VSB #82170
                                             Casey S. Nash, Esq., VSB #84261
                                             KELLY GUZZO, PLC
                                             3925 Chain Bridge Road, Suite 202
                                             Fairfax, VA 22030
                                             (703) 424-7572 – Telephone
                                             (703) 591-0167 – Facsimile
                                             Email: kkelly@kellyguzzo.com
                                             Email: aguzzo@kellyguzzo.com

                                                16
Case 1:19-cv-01185-TSE-JFA Document 1 Filed 09/13/19 Page 17 of 17 PageID# 17



                                   Email: casey@kellyguzzo.com
                                   Counsel for Plaintiff




                                     17
